 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19            PageID.1   Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


HOWARD COHAN,
                                                  Case No. 2:19-cv-11893
       Plaintiff,
                                                  Hon.
v.

AP HOSPITALITY, INC.,                             Magistrate Judge

       Defendant.
                                              /

 PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                         RELIEF

       Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by AP Hospitality, Inc. based on Plaintiff’s disability in

violation of Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§

12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R. Part 36:

                            JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district and the property that is the

subject of this action is in this district.



                                              1
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19            PageID.2    Page 2 of 9



                                       PARTIES

      3.     Plaintiff is a resident of Palm Beach County, Florida.

      4.     Defendant is a corporation with its registered office located at 29200

Northwestern Hwy, Ste 450, Southfield, MI 48034.

      5.     Upon information and belief, Defendant owns or operates “Spring Hill

Suites” whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                            FACTUAL ALLEGATIONS

      6.     Plaintiff incorporates the above paragraphs by reference.

      7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb. These conditions cause sudden onsets of severe pain and substantially limit

Plaintiff’s ability to perform certain manual tasks, walk, stand, lift, bend, and work.

The disabilities and symptoms are permanent.

      8.     At the time of Plaintiff’s initial visit to Spring Hill Suites (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.



                                            2
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19              PageID.3     Page 3 of 9



       9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

       10.    Plaintiff regularly travels to Michigan 4-5 times per year to visit

friends and shop.

       11.    Most recently, Plaintiff was in the Detroit area in May of 2019 and

currently plans to return to the area again in September of 2019.

       12.    Plaintiff stays at hotels when he is in the area.

       13.    Plaintiff does not always stay at the same hotel, but prefers to shop

around for the best prices, amenities, location, and ease of access to accommodate

his disabilities.

       14.    Hotels near the airport are more convenient for Plaintiff when he has

early or late flights to and from the area.

       15.    Plaintiff regularly experiences barriers to access relating to his

disability at hotels due to his frequent travels.

       16.    While many hotels offer the option of booking accessible rooms, there

is no indication that the rest of the hotel will be accessible to Plaintiff.

       17.    This requires Plaintiff to visit hotels that offer the amenities, pricing,

and location he desires prior to booking a stay to ensure that he can access the

Facility in a manner equal to non-disabled individuals.




                                              3
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19           PageID.4    Page 4 of 9



      18.    Plaintiff encountered barriers to access at the Facility that denied him

full and equal access and enjoyment of the services, goods and amenities when he

visited the Facility on March 20, 2018.

      19.    Plaintiff is a customer of Defendant’s hotel brand and would return to

the Facility in September if Defendant modifies the Facility and its policies and

practices to accommodate individuals who have physical disabilities, but he is

deterred from returning due to the barriers and discriminatory effects of

Defendant’s policies and procedures at the Facility.

      20.    Due to Plaintiff’s frequent travels, he also acts as a tester by

inspecting Facilities for accessibility to advance the purpose of the ADA, the civil

rights of disabled individuals, and to be certain that he can enjoy the same options

and privileges to patronize places of public accommodation as non-disabled

individuals without worrying about accessibility issues.

      21.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

      22.    Plaintiff incorporates the above paragraphs by reference.

      23.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

                                           4
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19            PageID.5     Page 5 of 9



with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       24.      Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       25.      Plaintiff incorporates the above paragraphs by reference.

       26.      Spring Hill Suites is a place of public accommodation covered by

Title III of the ADA because it is operated by a private entity, its operations affect

commerce, and it is a hotel. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

       27.      Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

       28.      Architectural barriers exist which denied Plaintiff full and equal

access to the goods and services Defendant offers to non-disabled individuals.

       29.      Plaintiff personally encountered architectural barriers on March 20,

2018, at the Facility located at 8280 Merriman Rd, Romulus, MI 48174:

             a. Parking:

                   i. Providing pathways and surfaces that are uneven in violation of

                      2010 ADAAG §§206, 206.1, 206.2, 206.2.2, 303 and 403.4.

                                             5
Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19       PageID.6    Page 6 of 9



       b. Passenger Drop Off:

             i. Failing to provide a passenger loading zone with an access aisle

                marked with striping in violation of 2010 ADAAG §§209,

                209.1, 209.4, 503, 503.1, 503.3 and 503.3.3.

       c. Restroom:

             i. Providing a gate or door with a continuous opening pressure of

                greater than 5 lbs. exceeding the limits for a person with a

                disability in violation of 2010 ADAAG §§404, 404.1, 404.2,

                404.2.9 and 309.4.

             ii. Providing sinks and/or countertops that are greater than the 34

                inch maximum allowed above the finished floor or ground in

                violation of 2010 ADAAG §§606 and 606.3.

            iii. Failing to provide the proper insulation or protection for

                plumbing or other sharp or abrasive objects under a sink or

                countertop in violation of 2010 ADAAG §§606 and 606.5.

            iv. Failing to provide the proper spacing between a grab bar and an

                object projecting out of the wall in violation of 2010 ADAAG

                §§609, 609.1 and 609.3.




                                       6
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19           PageID.7       Page 7 of 9



                 v. Providing grab bars of improper horizontal length or spacing as

                    required along the rear or side wall in violation of 2010

                    ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

                vi. Failing to provide a coat hook within the proper reach ranges

                    for a person with a disability in violation of 2010 ADAAG

                    §§603, 603.4 and 308.

               vii. Failing to provide the water closet in the proper position

                    relative to the side wall or partition in violation of 2010

                    ADAAG §§604 and 604.2.

      30.    These barriers cause Plaintiff difficulty in safely using each element

of the Facility because of Plaintiff’s impaired mobility and range of motion in his

arms, shoulders, legs, and hands requiring extra care due to concerns for safety and

a fear of aggravating his injuries.

      31.    Defendant has failed to remove some or all of the barriers and

violations at the Facility.

      32.    Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

      33.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services



                                           7
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19            PageID.8    Page 8 of 9



creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

       34.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       35.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                               RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.     declare that the Facility identified in this Complaint is in violation of

the ADA;

       B.     declare that the Facility identified in this Complaint is in violation of

the ADAAG;

       C.     enter an Order requiring Defendant make the Facility accessible to

and usable by individuals with disabilities to the full extent required by Title III of

the ADA;

       D.     enter an Order directing Defendant to evaluate and neutralize its

policies, practices, and procedures towards persons with disabilities;




                                            8
 Case 2:19-cv-11893-GCS-DRG ECF No. 1 filed 06/26/19          PageID.9    Page 9 of 9



      E.     award Plaintiff attorney fees, costs (including, but not limited to court

costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

      F.     grant any other such relief as the Court deems just and proper.


                                              Respectfully submitted,

                                              BLACKMORE LAW PLC

                                              /s/ Angela C. Spears
                                              Angela C. Spears (P82653)
                                              BLACKMORE LAW PLC
                                              21411 Civic Center Drive, Suite 200
                                              Southfield, MI 48076
                                              T: (833) 343-6743
                                              F: (855) 744-4419
                                              E: aspears@blackmorelawplc.com
                                              Counsel for Plaintiff


Dated: June 25, 2019




                                          9
